The plaintiffs' petition for writ of mandamus affirmatively shows that the defendant company is a foreign corporation and that the relief sought concerns the internal management and control of the corporation. The writ awarded by the court below will, therefore, be vacated and set aside and the proceeding dismissed for want of jurisdiction of the subject matter (seeHopkins v. Great Western Fuse Company, 343 Pa. 438, 440,22 A.2d 717; also Business Corporation Law of May 5, 1933, P. L. 364, Section 1001, 15 Pa.C.S.A. § 2852-15 Pa.C.S.A. § 1001) at the plaintiffs' costs.
So ordered. *Page 45